 



Exhibit 10.25
(ACTIVANT LOGO) [d52480d5248002.gif]
PURPOSE
Activant Solutions’ Incentive Bonus Plan (“the Plan”) provides incentives to
participants to assist the company in achieving its financial goals.
PLAN PERIOD
The Plan Period is consistent with the Company’s fiscal year (October 1 —
September 30). Each Plan Period stands alone.
ELIGIBILITY
The Target Incentive Compensation opportunities (“TICs”) and jobs / job levels
covered by the Plan are reviewed and approved by the Chief Executive Officer.
Employees in approved jobs / levels are eligible to participate in the Plan. To
become an active participant in the Plan (“Plan Participant”), candidates must
be regular, full-time employees without concurrent participation in another
Company incentive plan, be recommended by their management for participation,
and be approved by the Senior Vice President of Human Resources. Participation,
or changes in participation such as a change in TIC, will take effect with the
start of the fiscal quarter immediately following the associated status change.



Example 1 — Date Participation Begins
Employee receives a promotion effective February 1 and because of the promotion
is now in an eligible job and job level to participate in the Plan. If approved,
the earliest date the employee would become a Plan Participant is April 1 — the
beginning of fiscal Q3.
Any participant who has a change in their plan target (including a reduction or
removal from the Plan) with an effective date after the beginning of a quarter
will have that change impact their IB calculation at the beginning of the next
quarter.



Example 2 — Date TIC Change is Effective
Plan Participant has a TIC increase of $2,000 with an effective date of November
1. Plan calculations will not be affected by the change until the quarter that
begins January 1.
FINANCIAL COMPONENTS
Company Performance Targets:

  •   Quarterly and annual adjusted EBITDA         Earnings Before Interest,
Taxes, Depreciation, and Amortization as defined by Activant’s existing bank
loan agreements, referred to in this document as “adjusted EBITDA”.     •  
Quarterly and annual revenue growth         Pre-tax income from the sale of
goods and services.

QUARTERLY ACHIEVEMENT AWARDS

For fiscal quarters 1 — 3, a Quarterly Achievement Award may be made, at the
Company’s discretion, when minimum performance thresholds for EBITDA and revenue
growth have been met. The payment amount
IB Plan Document — FY 2007 — Corporate

 



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d52480d5248002.gif]
will capped at 25% of the participant’s Target Annual Incentive for that quarter
and will take year-to-date, as well as quarterly, performance into account.
FINAL PLAN PAYMENT (includes Q4 quarterly award & annual overachievement, if
applicable)
After the end of the Plan Period, audited annual financial results are used to
determine a participant’s Target Annual Award, including any “overachievement,”
given the company’s actual performance for the fiscal year. This Target Annual
Award is then compared to the cumulative total of Quarterly Achievement Award
payments (if any) made over the Plan Period and if the total of actual
year-to-date Quarterly Achievement Award payments is:
less than the Target Annual Award, Plan Participants will receive the difference
as a Final Plan Payment.
more than the Target Annual Award, no further payments are made and the Plan is
considered closed for the Plan Period.
At its discretion, the Company may choose to split the Final Plan Payment into a
Q4 quarterly payment and an Overachievement Plan Payment. The Overachievement
Plan Payment will be computed as discussed above, however, the additional
quarterly payment will be factored into the actual year-to-date IB payment total
for determining the overachievement payment.
Note: Participants removed from the Plan as of Q4 or earlier are ineligible to
receive a Final Plan Payment.
See page 3, “Calculation Examples” for an illustration of how the Final Plan
Payment is determined.



IMPORTANT NOTES:
EXCEPTIONS TO ANY PLAN PROVISION IN THIS DOCUMENT REQUIRE SPECIFIC APPROVAL BY
THE SENIOR VICE
PRESIDENT OF HUMAN RESOURCES.
There is no vested entitlement to any bonus and no allowance will be made for
factors beyond the control of Plan Participants that either adversely or
favorably affect the Plan’s performance. Bonus payments are made at the sole
discretion of the Chief Executive Officer (subject to authorization by the Board
of Directors or the Compensation Committee of the Board of Directors). Plan
participants are advised not to assume they will receive any payments under the
Plan in advance of any such payment; target awards represent “pay-at-risk” and
as such should not be prospectively relied on to meet financial commitments.
Incentive bonus plans and payment terms, including individual participation and
eligibility for payment, may be changed at any time, retroactively or
prospectively, with or without prior notice, at the discretion of the Chief
Executive Officer and all Company incentive plans require review & approval by
the Chief Executive Officer. No statement, expressed or implied, or any other
feature of the Plan affects the employment-at-will status of Plan Participants.
IB Plan Document — FY 2007 — Corporate

 



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d52480d5248002.gif]
CALCULATION EXAMPLES



Example 3 — Final Plan Payment Calculation
Participant has a $10,000 Target Annual Incentive and has received a cumulative
total of $6,875 in Quarterly Achievement Awards. Annual company performance
resulted in revenue greater than $412.1M and achievement of 101% of the adjusted
EBITDA target. The Final Plan Payment calculation would be:
(GRAPHIC) [d52480d5248003.gif]
Example 4 — Final Plan Payment Calculation, Less Than Full Year Participation
If Participation began Q2, the Target Annual Award is pro-rated to determine the
Final Plan Payment:
(GRAPHIC) [d52480d5248006.gif]
IB Plan Document — FY 2007 — Corporate

 